PER CURIAM.
Petitioner seeks to have this Court review by writ of certiorari a “No Opinion” affirmance of his conviction of the offense of first degree burglary. Petitioner does not invoke Rule 39(k), ARAP. Additionally, the “conflict” ground sought to be asserted does not cite any case alleged to be in conflict with the instant holding by the Court of Criminal Appeals, 361 So.2d 1142, nor does it specify wherein the alleged conflict exists. See Form 22, Appendix I, ARAP.
Thus, the petition for the writ is denied.
WRIT DENIED.
TORBERT, C. J., and MADDOX, JONES, SHORES and BEATTY, JJ., concur.